EXHIBIT 10.7

 

     Copy No.                                   Presented to:             Date:
      

PRIVATE PLACEMENT MEMORANDUM

DIAMONDHEAD CASINO

CORPORATION

 

 

Up To $750,000 of Units Consisting of

Unsecured Convertible Promissory Notes and Warrants

 

 

MARCH 1, 2010

This confidential private placement memorandum may not be shown or given to any
person other than the person whose name appears above and may not be printed or
reproduced in any manner whatsoever. Failure to comply with this directive can
result in a violation of the Securities Act of 1933, as amended, and/or the
Securities Exchange Act of 1934, as amended, including Regulation FD. Any
further distribution or reproduction of these materials, in whole or in part, or
the divulgence of any of the contents by an offeree is unauthorized.



--------------------------------------------------------------------------------

DIAMONDHEAD CASINO CORPORATION

 

 

PRIVATE PLACEMENT MEMORANDUM

Up To $750,000 of Units Consisting of

Unsecured Convertible Promissory Notes and Warrants

 

 

Diamondhead Casino Corporation, a Delaware corporation, is offering to a limited
number of accredited investors, Units, each consisting of: (a) a 12%
Interest-bearing, unsecured, convertible Promissory Note in the principal amount
of $25,000, convertible into 50,000 shares of our common stock, par value $.001
per share (the “Notes”), and (b) a five-year warrant to purchase up to 50,000
shares of our common stock, par value $.001 per share, at an exercise price of
$1.00 per share (the “Warrants”).

The offering is being conducted contingent on a minimum sale of 10 Units or
$250,000 (the “Minimum Offering”). The Company may sell up to a maximum of an
additional 20 Units, for a maximum offering of $750,000 (the “Maximum
Offering”). The Company intends to offer the securities to accredited or
institutional investors through its officers and directors in those
jurisdictions where sales by such persons are permitted by law. No commission or
other remuneration will be paid to any officer or director of the Company in
connection with any sale of these securities.

The offering of Units will terminate upon the earlier of: (a) the sale of 30
Units, or (b) April 15, 2010, unless extended without notice by us for up to two
additional 30-day periods (the “Termination Date”). The minimum subscription is
one Unit or $25,000, although we reserve the right to accept a limited number of
subscriptions for a fraction of a Unit. We also reserve the right to accept or
reject any subscription, in whole or in part, and any subscription that is not
accepted will be returned without interest. You may not revoke a subscription
tendered to purchase any Units, except as provided herein. The proceeds from
this offering will be placed in an escrow account established by us at Wachovia
Bank. Upon completion of the Minimum Offering prior to the Termination Date, we
will be permitted to access these escrowed funds. Thereafter, we will be able to
access all net proceeds invested in this offering after such funds are deposited
into the escrow account. If the Minimum Offering is not completed prior to the
Termination Date, any subscriptions accepted by us will be returned without
interest.

The securities offered under this Confidential Private Placement Memorandum have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). This offer is being made pursuant to the exemption provided
by Section 4(2) of the Securities Act and certain rules and regulations
promulgated under that section. Accordingly, you may not transfer the offered
securities in the absence of an effective registration statement under the
Securities Act or evidence acceptable to us and our counsel, which includes an
opinion of counsel, that registration is not required.

The Units are speculative and an investment in them involves a high degree of
risk. You must be prepared to bear the economic risk of this investment for an
indefinite period of time and be able to withstand a total loss of your
investment. See “Risk Factors” and “Terms of the Offering.”

By accepting the information contained in this Confidential Private Placement
Memorandum, the recipient acknowledges its express agreement with us to maintain
such information in confidence. We have caused these materials to be delivered
to you in reliance upon your agreement to maintain the confidentiality of this
information and upon Regulation FD promulgated by the Securities and Exchange
Commission (“SEC”).



--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE COMMISSION OR
ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS
MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER IN ANY JURISDICTION IN WHICH AN
OFFER IS NOT AUTHORIZED.

 

     Offering Price      Proceeds to
Company (1)  

Minimum Offering

   $ 250,000       $ 235,000   

Maximum Offering

   $ 750,000       $ 735,000   

 

(1)

The Company expects to incur offering-related expenses of approximately $15,000.

MARCH 1, 2010



--------------------------------------------------------------------------------

IMPORTANT NOTICE

The Units are being offered without registration under the Securities Act of
1933, as amended (“Securities Act”), in reliance upon the exemption from
registration afforded by Section 4(2) of the Securities Act and Regulation D
promulgated thereunder.

Investment in this offering involves a high degree of risk, and investors should
not invest any funds in this offering unless they can afford to lose their
entire investment. In making an investment decision, investors must rely on
their own examination of the terms of the offering, including the merits and
risks involved. See “Risk Factors.”

This confidential memorandum does not constitute an offer to sell, or
solicitation of an offer to buy, nor shall any securities be offered or sold to
any person in any jurisdiction in which such offer, solicitation, purchase or
sale would be unlawful, prior to registration or qualification under the
securities laws of such jurisdiction.

The securities offered hereby are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the
Securities Act and applicable state laws pursuant to registration or exemption
therefrom. Prospective investors must acquire the securities for investment,
solely for their own account, and without any view towards resale or
distribution. Investors should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time.

Only information or representations contained herein may be relied upon as
having been authorized. No person has been authorized to give any information or
to make any representations other than those contained in this memorandum in
connection with the offer being made hereby, and if given or made, such
information or representations must not be relied upon as having been authorized
by the Company. Investors are cautioned not to rely upon any information not
expressly set forth in this memorandum. The information presented is as of the
date set forth on the cover page hereof unless another date is specified, and
neither the delivery of this memorandum nor any sale hereunder shall create any
implication that there have been no changes in the information presented
subsequent to such date(s).

Prospective investors are not to construe the contents of this memorandum as
legal, investment, or tax advice. Prospective investors should consult their
advisors as to legal, investment, tax, and related matters concerning an
investment by such prospective investors in the Company.

The statements contained herein are based on information believed to be
reliable. No warranty can be made as to the accuracy of such information or that
circumstances have not changed since the date such information was supplied.
This memorandum contains summaries of certain provisions of documents relating
to the business of the Company and the purchase of common stock in the Company,
and such summaries do not purport to be complete and are qualified in their
entirety by reference to the texts of the original documents.



--------------------------------------------------------------------------------

STATE NOTICES

NASAA Uniform Legend. In making an investment decision, investors must rely on
their own examination of the person or entity creating the securities and the
terms of the offering, including the merits and risks involved. The Units have
not been recommended by any federal or state securities commission or regulatory
authority. Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of the offering documents. Any
representation to the contrary is a criminal offense. The Units are subject to
restrictions on transferability and resale and may not be transferred or resold
except as permitted under the Securities Act, and the applicable state
securities laws, pursuant to registration or exemption therefrom. Investors
should be made aware that they may be required to bear the financial risks of
this investment for an indefinite period of time.

For Residents of All States. The presence of a legend for any given state
reflects only that a legend may be required by that state and should not be
construed to mean an offer or sale may be made in any particular state. The
offering documents may be supplemented by additional state legends. If you are
uncertain as to whether or not offers or sales may be lawfully made in any given
state, you are advised to contact the Company for a current list of states in
which offers or sales may be lawfully made. An investment in this offering is
speculative and involves a high degree of financial risk. Accordingly,
prospective investors should consider all of the risk factors described herein.

NOTICE TO FLORIDA RESIDENTS: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE FLORIDA SECURITIES AND INVESTOR PROTECTION ACT, AND THEY
THEREFORE HAVE THE STATUS OF SECURITIES ACQUIRED IN AN EXEMPT TRANSACTIOIN UNDER
S.517.061 OF THE FLORIDA SECURITIES AND INVESTOR PROTECTION ACT. EACH OFFEREE
WHO IS A FLORIDA RESIDENT SHOULD BE AWARE THAT SECTION 517.061(11)(a)(5) OF THE
FLORIDA SECURITIES ACT PROVIDES, IN RELEVANT PART, AS FOLLOWS: “WHEN SALES ARE
MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY SALE IN FLORIDA MADE PURSUANT TO
SECTION 517.061(11) SHALL BE VOIDABLE BY THE PURCHASER IF SUCH SALE EITHER
WITHIN THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY THE
PUCHASER TO THE ISSUER, AN AGENT OF THE ISSUER OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER.”



--------------------------------------------------------------------------------

THE AVAILABILITY OF THE PRIVILEGE TO VOID SALES PURSUANT TO SECTION 517.061(12)
IS HEREBY COMMUNICATED TO EACH FLORIDA OFFEREE. EACH PERSON ENTITLED TO EXERCISE
THE PRIVILEGE TO VOID SALES GRANTED BY SECTION 517.061(11)(a)(5) AND WHO WISHES
TO EXERCISE SUCH RIGHT MUST, WITHIN THREE DAYS AFTER THE TENDER OF THE PURCHASE
PRICE OF THE UNITS TO THE COMPANY OR TO ANY AGENT OF THE COMPANY (INCLUDING ANY
DEALER ACTING ON BEHALF OF THE COMPANY OR ANY BROKER OF SUCH DEALER) OR AN
ESCROW AGENT CAUSE A WRITTEN NOTICE OR TELEGRAM TO BE SENT TO THE COMPANY AT THE
ADDRESS PROVIDED IN THE MEMORANDUM. SUCH LETTER OR TELEGRAM MUST BE SENT AND, IF
POSTMARKED, POSTMARKED ON OR PRIOR TO THE END OF THE AFOREMENTIONED THIRD DAY.
IF A PERSON IS SENDING A LETTER, IT IS PRUDENT TO SEND SUCH LETTER BY CERTIFIED
MAIL, RETURN-RECEIPT-REQUESTED, TO ASSURE THAT IS RECEIVED AND ALSO OF EVIDENCE
THE TIME IT WAS MAILED. SHOULD A PERSON MAKE THIS REQUEST ORALLY, HE MUST ASK
FOR WRITTEN CONFIRMATION THAT HIS REQUEST HAS BEEN RECEIVED.

NOTICE TO GEORGIA RESIDENTS: THESE SECURITIES HAVE BEEN ISSUED OR SOLD IN
RELIANCE ON PARAGRAPH 13 OF CODE SECTION 10-5-9 OF THE GEORGIA SECURITIES ACT OF
1973, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT
UNDER SUCH ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.

NOTICE TO MARYLAND RESIDENTS: THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE MARYLAND SECURITIES ACT BY REASON OF AN EXEMPTION RELATING TO THE LIMITED
AVAILABILITY OF THE OFFERING. THESE SECURITIES MAY NOT BE TRANSFERRED OR SOLD
EXCEPT ON A TRANSACTION WHICH IS EXEMPT UNDER THE MARYLAND SECURITIES ACT OR
PURSUANT TO AN EFFECTIVEREGISTRATION.

NOTICE TO NEW JERSEY RESIDENTS: THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE BUREAU OF SECURITIES OF THE STATE OF NEW JERSEY NOR HAS THE
BUREAU PASSED ON OR ENDORSED THE MERITS OF THIS OFFERING. THE FILING OF THE
WITHIN OFFERING DOES NOT CONSTITUTE APPROVAL OF THE ISSUE OR THE SALE THEREOF BY
THE BUREAU OF SECURITIES. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

THESE ARE SPECULATIVE SECURITIES AND INVOLVE A HIGH DEGREE OF RISK. THESE
SECURITIES ARE OFFERED ONLY TO BONA FIDE ADULT RESIDENTS OF THE STATE OF NEW
JERSEY.



--------------------------------------------------------------------------------

NOTICE TO VIRGINIA RESIDENTS: THE STATE CORPORATION COMMISSION OF VIRGINIA DOES
NOT PASS UPON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT NOR UPON THE
MERITS OF THIS OFFERING, AND THE COMMISSION EXPRESSES NO OPINION AS TO THE
QUALITY OF THE SECURITIES OFFERED.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Forward-looking Statements

     1   

The Company

     1   

Terms of the Offering

     1   

Incorporation of Documents by Reference

     4   

Risk Factors

     4   

Use of Proceeds

     5   

Description of Units

     6   

Description of Capital Stock

     7   

Investor Suitability Standards

     8   

Additional Information

     9         Appendices  

Subscription Agreement

     Appendix A   

Accredited Investor Questionnaire

     Appendix B   

Form of Unsecured Promissory Note

     Appendix C   

Form of Warrant

     Appendix D         Exhibits  

Annual Report on Form 10-K for the fiscal year ended December 31, 2008

     Exhibit A   

Quarterly Report on Form 10-Q for the period ended March 31, 2009

     Exhibit B   

Quarterly Report on Form 10-Q for the period ended June 30, 2009

     Exhibit C   

Quarterly Report on Form 10-Q for the period ended September 30, 2009

     Exhibit D   



--------------------------------------------------------------------------------

FORWARD-LOOKING STATEMENTS

This document contains “forward-looking statements” within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended, regarding events, conditions, and
financial trends that may effect the Company’s future plans of operation,
business strategy, operating results, and financial position. Diamondhead Casino
Corporation is referred to herein as “the Company,” “we,” or “our.” Except for
historical information contained herein, the matters discussed in this document,
in particular, statements that use forward-looking terminology such as
“believes,” “intends,” “anticipates,” “may,” “will,” “should,” or “expects,” or
the negative or other variation of these or similar words, are intended to
identify forward-looking statements that are subject to risks and uncertainties
including, but not limited to, increased competition, financing, governmental
action, environmental opposition, legal actions, and other unforeseen factors.
The development of the Diamondhead, Mississippi project, in particular, is
subject to additional risks and uncertainties, including but not limited to,
risks relating to permitting, financing, the availability of capital resources,
licensing, construction and development, litigation, the activities of
environmental groups, delays, and the actions of federal, state, or local
governments and agencies. Although the Company believes the expectations
reflected in such forward-looking statements are reasonable, there can be no
assurance that such expectations are reasonable or that they will be correct.
Moreover, the financial results reported herein are not necessarily an
indication of future prospects of the Company. Future results may differ
materially.

All subsequent written or oral forward-looking statements attributable to the
Company are expressly qualified in their entirety by the cautionary statements
included in this document. The Company undertakes no obligation to publicly
update or revise any forward-looking statements, whether as a result of new
information, future events, or otherwise. In light of these risks, uncertainties
and assumptions, the forward-looking events discussed in this document might not
occur.

THE COMPANY

Diamondhead Casino Corporation (stock symbol “DHCC”) is a publicly-traded
company, which owns, through its wholly-owned subsidiary, Mississippi Gaming
Corporation, an approximate 404 acre tract of land in Diamondhead, Mississippi.
The property fronts Interstate 10 for approximately two miles and fronts the Bay
of St. Louis for approximately two miles. There are no liens and there is no
debt on the property. The property is located in Hancock County, Mississippi and
is zoned by the county for a casino resort. The property was last appraised in
2003 at approximately $109 million. The Company intends, in conjunction with one
or more partners, to develop the Diamondhead property in phases beginning with a
casino resort.

TERMS OF THE OFFERING

 

Issuer of Units

  

Diamondhead Casino Corporation

Unit Composition

  

Each Unit is comprised of: (a) a 12% interest-bearing, unsecured, convertible
promissory note in the principal amount of $25,000 convertible into 50,000
shares of our common stock, par value $ .001 per share. The Note is convertible
at the option of the Holder at any time and, at the option of the Borrower,
after 180 days or, alternatively, after the price of the Common Stock of the
Borrower is at or above One Dollar ($1.00) per share for ten (10) consecutive
business days prior to the date of written notice to the Holder (the “Notes”)
and (b) a five-year warrant to purchase 50,000 shares of our common stock, par
value $.001 per share at an exercise price of $1.00 per share (the “Warrants”).

 

1



--------------------------------------------------------------------------------

Unit Price

  

$25,000 per Unit

Offering Period

  

The offering of Units will terminate upon the earlier of: (a) the sale of 30
Units, or (b) April 15, 2010 unless extended, without notice by us for up to two
additional 30-day periods (the “Termination Date”).

Size of Offering

  

The offering is being conducted contingent on the sale of a minimum of 10 Units,
or $250,000 (the “Minimum Offering”) and up to a maximum of 30 Units, for a
maximum offering of $750,000 (the “Maximum Offering”).

Minimum Subscription

  

The minimum subscription is one Unit (or $25,000), although we reserve the right
to accept a limited number of subscriptions for a fraction of a Unit. We also
reserve the right to accept or reject any subscription, in whole or in part, and
any subscription that is not accepted will be returned without interest. You may
not revoke a subscription tendered to purchase any Units.

Redemption

  

We may redeem the Warrants issuable as part of the Units:

 

•      at a price of $.001 per share of common stock underlying the Warrants,

 

•      upon a minimum of 30 days’ prior written notice of redemption, and

 

•      if, and only if, (a) the last sale price of the common stock equals or
exceeds $2.50 per share, for 10 consecutive trading days ending on the third
business day prior to the notice of redemption to the Warrant holder, and (b)
during each day of the foregoing 10 trading day period and through the date we
exercise our redemption right we must have an effective registration statement
with a current prospectus on file with the SEC pursuant to which the underlying
common stock may be sold.

 

We established the last criterion to provide you with a premium to the initial
warrant exercise price, as well as a degree of liquidity to cushion the market
reaction, if any, to our redemption call. If the foregoing conditions are
satisfied and we call the warrants for redemption, you will then be entitled to
exercise the Warrants prior to the date scheduled for redemption. However, there
can be no assurance that the price of the common stock will equal or exceed
$2.50 or the warrant exercise price after the redemption call is made.

Escrow

  

The subscription amounts will be placed in an escrow account established by us
at Wachovia Bank. Upon completion of the Minimum Offering and prior to the
Termination Date, we will be permitted to access these escrowed funds. If the
Minimum Offering is not completed prior to the Termination Date, any
subscriptions accepted by us will be returned without interest.

Maturity Date

  

The Notes will mature on the same date, being two years from the Issue date
unless accelerated due to the occurrence of an Event of Default.

 

2



--------------------------------------------------------------------------------

Interest

  

Interest on the Notes is payable semi-annually at a rate of twelve percent (12%)
per annum. The determination as to whether interest shall be paid in cash or
Common Stock shall be at the sole option of the Borrower.

Default

  

The following will be “Events of Default” under the Notes (after the expiration
of any applicable cure period as set forth in the Notes): (a) we default in the
payment of any unpaid principal or accrued interest when due; (b) we default in
the observance or performance of any covenants set forth in the Notes; or (c) we
incur a bankruptcy event (as further defined in the Note).

Use of Proceeds

  

We intend to use the proceeds from this offering, depending upon the amount
raised, to pay certain current liabilities, to pay partial accrued, but unpaid
salaries, for general corporate purposes and working capital, and to sustain the
Company while it seeks additional financing. See “Use of Proceeds.”

Trading

  

Our common stock is traded on the OTC Bulletin Board under the symbol “DHCC.”
The Units, the Notes, and the Warrants are not currently listed on any national
securities exchange or other market. It is not anticipated that the Units, the
Notes, or the Warrants will ever be listed on any market.

Restrictions on Transfer

  

The securities offered will be restricted as to transferability under state and
federal laws regulating securities. The issuance of the securities has not been
registered under the Securities Act, or any other similar state statutes, in
reliance upon exemptions from the registration requirements contained therein.
Accordingly, the securities will be “restricted securities” as defined in Rule
144 of the Securities Act. As “restricted securities,” an investor must hold
them indefinitely and may not dispose or otherwise sell them without
registration under the Securities Act and any applicable state securities laws
unless exemptions from registrations are available. Moreover, in the event an
investor desires to sell or otherwise dispose of any of the securities, the
investor will be required to furnish us with an opinion of counsel acceptable to
us that the transfer would not violate the registration requirements of the
Securities Act or applicable state securities laws.

 

Any certificate or other document evidencing the securities will be imprinted
with a conspicuous legend stating that the securities have not been registered
under the Securities Act and state securities laws, and referring to the
restrictions on transferability and sale of the securities. In addition, our
records concerning the securities will include “stop transfer notations” with
respect to such securities.

Risk Factors

  

See “Risk Factors” and the other information in this memorandum and documents
incorporated by reference for factors that you should carefully consider before
deciding to invest in the Units.

 

3



--------------------------------------------------------------------------------

INCORPORATION OF DOCUMENTS BY REFERENCE

We are incorporating by reference into this memorandum the following documents
which we have filed with the Securities and Exchange Commission (hereafter
“SEC”), which means that we are disclosing important information to you by
referring you to those documents. We have attached these documents as exhibits
to this memorandum and they are incorporated by reference and made a part of
this memorandum to the extent not updated herein.

 

  •  

Our Annual Report on Form 10-K for the fiscal year ended December 31, 2008.

 

  •  

Our Quarterly Report on Form 10-Q for the period ended March 31, 2009

 

  •  

Our Quarterly Report on Form 10-Q for the period ended June 30, 2009

 

  •  

Our Quarterly Report on Form 10-Q for the period ended September 30, 2009

RISK FACTORS

The Units being offered hereby are speculative, involve a high degree of risk,
and should only be purchased by those who can afford to lose their entire
investment. Therefore, prospective investors should carefully consider the
following risk factors related to this offering as well as other risks before
making an investment decision. Any of the following risks could adversely and
materially affect our business or financial condition and, as a result, the
value of the Units may decline substantially.

In addition, as indicated above under “Incorporation of Documents by Reference,”
we have incorporated documents by reference, including our Annual Report on Form
10-K for the fiscal year ended December 31, 2008 and our Form 10-Q’s for the
periods ended March 31, June 30, and September 20, 2009. Item 1A of these
reports discloses and discusses various risk factors that investors should
consider in addition to the risks set forth herein.

Investors should consult with their own financial, legal and tax advisors prior
to subscribing for Units.

Risks Related to this Offering

The Notes are our unsecured obligations and no sinking fund has been created to
repay the Notes.

The Notes are our unsecured obligations. Additionally, we do not intend to
create a sinking fund for the Notes. As such, the Notes will be repaid by us
from available cash at the maturity date. There can be no assurance that we will
have such cash available.

There is a limited market for our common stock and there are substantial
restrictions on the transferability of the securities offered herein.

There is no market for the Units, Notes, or Warrants, and the market for our
common stock is limited, volatile, and sporadic. Accordingly, purchasers of our
securities offered hereby will be required to bear the economic consequences of
holding such securities for an indefinite period of time. Since the securities
have not yet been registered under applicable federal and state securities laws,
all such securities sold in connection with this offering will be “restricted
securities.” Therefore, such securities offered hereby cannot be sold or
otherwise disposed of except in transactions that are subsequently registered
under applicable federal and state securities laws, or in transactions exempt
from such registration. While there are no blanket exemptions for re-sales of
unregistered securities, the SEC has promulgated a uniform resale rule (“Rule
144”) that is generally applicable to the holders of restricted securities of
companies whose securities are traded on a public market. Because the securities
have not been registered, persons acquiring the securities in connection with
this offering will be required to represent in writing that they are purchasing
the same for investment only and not with a view to, or for sale in connection
with, any subsequent distribution thereof. All certificates which evidence the
securities offered hereby will be inscribed with a printed legend which clearly
describes the applicable restrictions on transfer or resale by the owner
thereof.

 

4



--------------------------------------------------------------------------------

If the Company does not continue to raise adequate capital in the future, it
will be unable to continue as a going concern and the Company may be required to
issue future financial statements on a liquidation basis.

The Company ‘s last financial filing was made on its Form 10-Q for the period
ended September 30, 2009. In that filing and in prior filings, the Company
discussed its efforts to raise capital and reported that in the absence of a
capital infusion, it might not be able to continue as a going concern. Since
that filing, the Company has not raised any capital. Therefore, if the Company
does not raise sufficient capital in this Offering and in the future, it may
need to issue future financial statements on a liquidation basis, including
appropriate disclosures regarding such a presentation.

USE OF PROCEEDS

If we complete the Minimum Offering, we will raise net proceeds of approximately
$235,000, after deducting expenses expected to be incurred by us in connection
with this offering. If we complete the Maximum Offering, we will raise net
proceeds of approximately $735,000, after deducting expenses expected to be
incurred by us in connection with this offering.

If the minimum offering amount is obtained, which would net the Company
approximately $235,000, these proceeds will be used to pay certain current
liabilities of the Company, but will be insufficient to pay all current
liabilities. These proceeds will be used to pay the balance due to EDSA for a
Master Plan in the approximate amount of $21,000; to pay Friedman LLP, the
Company’s outside auditors, approximately $7,200 for auditing services
previously provided in connection with the Company’s review of the 10Q for the
period ended September 30, 2009; to pay Friedman LLP approximately $46,350 for
services to be provided in connection with the Company’s year end audit for the
year ended December 31, 2009 and required for the Company to file its 10K for
the year ended December 31, 2009; and to pay approximately $35,000 for partial,
deferred compensation owed to the President and Vice-President of the Company .
The remainder, if any, will be used for general corporate purposes and working
capital and to sustain the Company while it seeks further capital.

If additional capital is raised in this offering in excess of the minimum
offering amount raised, assuming the additional amount raised is sufficient to
do so, approximately $50,000 will be used to pay partial, deferred compensation
owed to the President and Vice-President (in addition to the amount paid above
if the minimum offering amount is obtained) and approximately $50,000 will be
used to move forward with Mississippi Gaming Commission site approval. The
remainder will be used for general corporate purposes and working capital and to
sustain the Company while it seeks further capital. Even assuming the Company
raised the maximum proceeds available under this offering, inasmuch as the
Company has no revenue, the Company would still be required to seek further
funding in the future.

 

5



--------------------------------------------------------------------------------

DESCRIPTION OF UNITS

Overview

Because this section is a summary, it does not describe every aspect of the
Promissory Notes or Warrants. Therefore, this summary is qualified by reference
to these documents, as set forth in Appendix C and Appendix D.

Notes

The Notes are unsecured obligations of the Company. The Notes will be issued in
the minimum aggregate principal amount of $25,000 and in the maximum aggregate
principal amount of $750,000. The Notes will mature two years from the Issue
date of the Note (the “Maturity Date”). To the extent not previously paid, the
principal due under the Notes shall be payable in full on the Maturity Date,
unless previously converted into the Borrower’s Common Stock or accelerated due
to the occurrence of an Event of Default.

Interest on the outstanding principal balance of the Note shall accrue,
beginning from the Issue Date, at a rate of twelve percent (12%) per annum
payable in cash or Common Stock of the Company. The determination as to whether
interest shall be paid in cash or Common Stock of the Company shall be at the
sole option of the Company. Interest shall be payable semi-annually and, if paid
in Common Stock, computed based upon the average bid closing price of the Common
Stock for the thirty consecutive business days prior to June 30 and December 31
of each year. Interest on the outstanding principal balance of the Note shall be
computed on the basis of the actual number of days elapsed and a 365 day year.

Upon written notice to the Holder, the Borrower may, at its sole option, after a
minimum of one hundred and eighty (180) calendar days from the Issue Date or,
alternatively, after the price of the Common Stock of the Borrower is at or
above One Dollar ($1.00) per share for ten (10) consecutive business days prior
to the date of written notice to the Holder, convert the outstanding principal
due under each $25,000 Note into 50,000 shares of fully-paid and nonassessable
shares of Common Stock of the Borrower. Any unpaid interest due on the Note
shall, at the option of the Borrower, be payable in cash or in Common Stock of
the Borrower. If paid in Common Stock, the number of shares of Common Stock
payable in interest shall be computed by dividing the unpaid interest due by the
average closing price of the Common Stock for the thirty (30) consecutive
business days prior to the Conversion Date.

No “sinking fund” is provided for the Notes, which means that the Notes do not
require the Company to redeem or retire the Notes.

Events of Default

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder, make all sums of principal and interest then
remaining unpaid and all other amounts payable under the Note immediately due
and payable:

 

  •  

The Company shall default in the payment of the principal or accrued interest
when due.

 

6



--------------------------------------------------------------------------------

  •  

The Company shall default in the observance or performance of any covenants set
forth in the Notes or other term or condition of the offering.

 

  •  

The Company shall make an assignment for the benefit of creditors, or apply for
or consent to the appointment of a receiver or trustee for it or for a
substantial part of its property or business; or such a receiver or trustee
shall otherwise be appointed.

 

  •  

A money judgment, writ or similar final process shall be entered or filed
against the Company or any of its property or other assets for more than
$1,500,000, and shall remain unvacated, unbonded or unstayed for a period of
ninety (90) business days.

 

  •  

Bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings or relief under any bankruptcy law or any law, or the issuance of
any notice in relation to such event for the relief of debtors shall be
instituted by or against the Borrower and if instituted against Borrower are not
dismissed within ninety (90) business days of initiation.

Warrants

Each Unit includes a Warrant to purchase 50,000 shares of common stock at an
exercise price of $1.00 per share. The Warrant expires in five years and can be
redeemed, under certain conditions, by the Company.

Governing Law

The Notes and Warrants are governed by and construed in accordance with the laws
of the State of Delaware.

DESCRIPTION OF CAPITAL STOCK

Our authorized capital stock consists of 50,000,000 shares of common stock and
5,000,000 shares of preferred stock. As of December 31, 2009, there were
36,804,486 shares of common stock issued and 33,970,045 shares of common stock
outstanding. In addition, potentially dilutive securities, which consist of
options to purchase common stock and convertible preferred stock, totaled
3,400,000 at December 31, 2009.

Common Stock

Subject to preferences that may be applicable to any preferred stock outstanding
at the time, the holders of common stock are entitled to receive dividends out
of legally available assets at such times and in such amounts as our Board of
Directors may from time to time determine. Each stockholder is entitled to one
vote for each share of common stock held on all matters submitted to a vote of
stockholders. Cumulative voting for the election of directors is not authorized.

Our common stock is not subject to conversion or redemption and holders of
common stock are not entitled to preemptive rights. Upon the liquidation,
dissolution or winding up of the Company, the remaining assets legally available
for distribution to stockholders, after payment of claims or creditors and
payment of liquidation preferences on outstanding preferred stock, are
distributable ratably among the holders of common stock and any participating
preferred stock outstanding at that time. Liquidation preferences on outstanding
preferred stock totaled $2,519,080 at December 31, 2009. Each outstanding share
of common stock is fully paid and nonassessable.

 

7



--------------------------------------------------------------------------------

Preferred Stock

Our Board of Directors has the authority, without action by stockholders, to
designate and issue preferred stock in one or more series. The Board of
Directors may also designate the rights, preferences and privileges of each
series of preferred stock, any or all of which may be greater than the rights of
our common stock. It is not possible to state the actual effect of the issuance
of any shares of preferred stock on the rights of holders of the common stock
until the Board of Directors determines the specific rights of the holders of
the preferred stock. However, these effects might include: (a) restricting
dividends on the common stock; (b) diluting the voting power of the common
stock; (c) impairing the liquidation rights of the common stock; and
(d) delaying or preventing a change in control of the Company without further
action by stockholders.

INVESTOR SUITABILITY STANDARDS

Investment in our securities involves significant risks and is not a suitable
investment for all potential investors. See “Risk Factors.”

INVESTOR QUALIFICATIONS; SUBSCRIPTION

The Securities Act and the rules and regulations promulgated thereunder by the
SEC impose limitations on the persons who may participate in the offering and
from whom subscriptions may be accepted. Accordingly, this offering and the sale
of shares hereunder is limited to “accredited investors” as that term is defined
in Rule 501 of Regulation D promulgated under the Securities Act. Subject to the
foregoing, an investor may subscribe for the shares only by executing the
subscription agreement and delivering such documents to the company along with
the subscription payment for the shares purchased. See Subscription Agreement
(Appendix A) and Accredited Investor Questionnaire (Appendix B).

PLEASE NOTE THAT BEING QUALIFIED TO PARTICIPATE IN THIS OFFERING DOES NOT MAKE
THE OFFERING A SUITABLE INVESTMENT.

ACCREDITED INVESTORS

An accredited investor means any person who comes within any of the following
categories, or whom we reasonably believes comes within any of the following
categories, at the time of the sale of the securities to that person:

(a) Any bank as defined in section 3(a)(2) of the Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in an individual or fiduciary capacity; brokers and dealers
registered under Section 15 of the Securities Exchange Act of 1934; an insurance
company as defined in section 2(13) of the act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in section 2(a)(48) of that act; a Small Business Investment Company
licensed by the U. S. Small Business Administration under section 301(c) or
(d) of the Small Business Investment Act of 1958; an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, if the investment decision is made by a plan fiduciary, as defined in
section 3(21) of such act, which is either a bank, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000;

 

8



--------------------------------------------------------------------------------

(b) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

(c) Any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets of more than $5,000,000;

(d) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(e) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

(f) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching that same level in the current year;

(g) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and

(h) Any entity in which all of the equity owners are accredited investors.

IF YOU ARE NOT AN ACCREDITED INVESTOR, RETURN THIS MEMORANDUM TO THE COMPANY
IMMEDIATELY. IN THE EVENT YOU DO NOT MEET SUCH REQUIREMENTS, THIS MEMORANDUM
SHALL NOT CONSTITUTE AN OFFER TO SELL SECURITIES TO YOU.

If you decide to invest in the Units, we will be relying on your representation
that you are an accredited investor, as described above, in order to properly
satisfy federal and state securities laws.

ADDITIONAL INFORMATION

We will make available to any investor, or the investor’s representative, the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and to obtain information which we possess or can
acquire without unreasonable effort or expense that is necessary to verify the
accuracy of the information contained in this memorandum. Copies of all
agreements and documents referred to in the memorandum are available upon
request. Any requests or questions to the Company should be directed to its
President, Deborah Vitale, President, Diamondhead Casino Corporation, 1301
Seminole Boulevard, Suite 142, Largo, Florida.

 

9